Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is an examiner’s statement of reasons for allowance: No prior arts of record alone or in combination discloses the following:

“emitting at least two unfocused plane wave acoustic signals, at least two angles, a number of plane wave acoustic signal emissions, to a transducer array into a medium over substantially an entire field of measurement; 
receiving scattered and reflected ultrasonic signals on the transducer array to form received ultrasonic signals in response to the emission; processing the received ultrasonic signals to generate extracted information for constructing a blood flow vector velocity signal by
 wall filtering the extracted information to generate wall-filtered information; 
using the wall-filtered information to form autocorrelation values and Doppler frequency estimates; partitioning of a bistatic range-rate into linear and nonlinear parts; 
and solving the partitioned model by the weighted least squares scheme for the blood flow vector velocity signal v corresponding to at least one point in the medium; 
generating blood flow vector velocity signals; 
detecting the presence of blood flow corresponding to a display device pixel by qualifying blood flow vector velocity signals through a series of tests on values of quality metrics produced as byproducts of the blood flow vector velocity estimation procedure”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 571-272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOEL F BRUTUS/Primary Examiner, Art Unit 3793